Title: From Alexander Hamilton to James McHenry, 25 June 1799
From: Hamilton, Alexander
To: McHenry, James


Private
New York June 25. 1799
My Dear Sir

I conclude from your letter by todays post, that your own opinion in regard to the raising of a Troop of horse is made up and that you only delay a determination from the necessity of a reference elsewhere. This is a point, which I have so much at heart that I should be sorry any thing should be risked about it. If you think there is the least danger of disappointment, I will write to the Commander in Chief to obtain for you the support of his ideas.
It is of very material consequence to have a Troop raised as a Stock on which to engraft a system of Tactics for the Cavalry. Hitherto it may be said we have had none. Improvements are going on in Europe; this particular arm is not brought to perfection even there—opinions are somewhat unsettled. It is very desireable to have an organ by which we can essay the various plans and upon which we can establish the model of a good system.
As to the two troops already raised, they ought to remain where they are. Another subject—
General Wilkinson is soon expected. I am strongly inclined to see him made a Major General. He has now had a great deal of experience—he possesses considerable military information—he has activity courage and Talents. His pretensions to promotion in every view are strong. If he should become disgusted without it, it would not be extraordinary.
Half-confidence is always bad. This officer has adopted Military life as a profession. What can his ambition do better than be faithful to the Government if it gives him fair play?
Yrs. Affecly
A Hamilton
Jas. McHenry
